

116 SRES 626 IS: Upholding the civil liberties and civil rights of Iranian Americans and condemning bigotry, violence, and discrimination.
U.S. Senate
2020-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 626IN THE SENATE OF THE UNITED STATESJune 17, 2020Mr. Blumenthal (for himself and Mr. Kaine) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONUpholding the civil liberties and civil rights of Iranian Americans and condemning bigotry, violence, and discrimination.Whereas Iranian Americans serve as government officials, in the military, and in law enforcement, working to uphold the Constitution of the United States and to protect all Americans;Whereas Iranian Americans uphold democratic values and believe in the pillars of America—life, liberty, and the pursuit of happiness;Whereas Iranian Americans are vibrant, peaceful, and law-abiding citizens of the Baha’i, Christian, Jewish, Muslim, and Zoroastrian faiths, or are nonreligious;Whereas Iranian Americans have contributed greatly to the social and economic fabric of American society;Whereas the Small Business Administration finds Iranian Americans among the immigrant groups with the highest rates of business ownership in the United States;Whereas Iranian Americans are award-winning artists, scientists, and athletes;Whereas the United States condemns acts of bigotry, violence, and discrimination;Whereas dozens of Americans of Iranian heritage were detained for several hours at the Peace Arch Border in Washington State in January 2020 based on their ethnicity or national origin;Whereas a directive was published appearing to show that the Seattle Field Office directed border patrol agents to target Iranian, Lebanese, and Palestinian nationals born between 1961 and 2001 for additional vetting;Whereas Customs and Border Protection in the Department of Homeland Security initially denied that there was any directive ordering the detainment of Iranian Americans;Whereas many Iranian Americans have been deeply shaken by this discriminatory treatment, with some members of the community stating that they will not travel outside of the country for fear of being unfairly targeted based on their national heritage;Whereas the Office of Civil Rights and Civil Liberties in the Department of Homeland Security has opened an investigation into the detention of Iranian Americans at the border;Whereas the United States Commission on Civil Rights, established by the Civil Rights Act of 1957, said that it expresses deep concern over the treatment of Iranians and Iranian Americans in airports, and calls on the Department of Homeland Security to take all necessary steps immediately to ensure equitable treatment of all people at America’s borders;Whereas according to a survey commissioned by the Public Affairs Alliance of Iranian Americans, the percentage of Iranian Americans who say they have personally experienced discrimination because of their ethnicity or national origin was 49 percent in 2018;Whereas the Federal Bureau of Investigation’s 2019 Hate Crime Statistics reveals that the most common bias motivation of single-bias incidents is due to race, ethnicity, or ancestry bias at 59.6 percent of all incidents; andWhereas Iranian Americans have long faced discrimination in times of turbulence in the relationship between the United States and Iran: Now, therefore, be itThat the Senate—(1)condemns bigotry and acts of violence or discrimination against any American, including Iranian Americans;(2)declares that government leaders and law enforcement personnel should ensure that the civil rights and civil liberties of all Americans, including Iranian Americans, are fully protected;(3)encourages local, State, and Federal elected officials to engage Iranian Americans to share their experiences with their communities to end stereotypes, correct misconceptions, and convey instances of abuse against the Iranian American community;(4)calls upon local, State, and Federal law enforcement authorities to investigate and vigorously prosecute crimes committed against all Americans, including Iranian Americans, that are based on actual or perceived race, color, religion, national origin, or ethnicity;(5)urges the Office of Civil Rights and Civil Liberties in the Department of Homeland Security to conclude a thorough and timely investigation into detentions of Iranian Americans at the border; and(6)calls on Customs and Border Protection in the Department of Homeland Security to halt immediately any orders that encourage discrimination on the basis of nationality or religion, including those targeting individuals of Iranian heritage. 